UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 16-6890


DANIEL THOMAS LANAHAN,

                Plaintiff - Appellant,

          v.

WARDEN, Clifton T. Perkins        Hospital   Center;    MRS.   BRACY,
Howard County Court,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:16-cv-00824-JFM)


Submitted:   August 25, 2016                 Decided:    August 30, 2016


Before NIEMEYER, DIAZ, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Daniel Thomas Lanahan, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Daniel Thomas Lanahan seeks to appeal the district court’s

order dismissing his 28 U.S.C. § 2241 (2012) petitions 1 without

prejudice for lack of exhaustion. 2             We dismiss the appeal for

lack of jurisdiction because the notice of appeal was not timely

filed.

     Parties    are   accorded    30   days     after   the    entry     of   the

district   court’s    final   judgment     or   order   to   note   an   appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                   “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”    Bowles v. Russell, 551 U.S. 205, 214 (2007).

     The district court’s order was entered on the docket on

May 6, 2016.    The notice of appeal was filed on June 30, 2016. 3



     1 The district court construed Lanahan’s civil complaint and
two petitions as seeking relief under 28 U.S.C. § 2241.
     2   Generally,  dismissals   without   prejudice   are  not
appealable. See Domino Sugar Corp. v. Sugar Workers Local Union
392, 10 F.3d 1064, 1066-67 (4th Cir. 1993).     However, because
the defect identified in Lanahan’s case — failure to exhaust his
state remedies — must be cured by something more than an
amendment to his petitions, we conclude that the district
court’s order is appealable. Id.
     3 For the purpose of this appeal, we rely on the postmark
date appearing on the envelope containing the undated notice of
appeal in light of Lanahan’s confinement in a Maryland
institution  responsible  for  evaluating   the  competency  of
(Continued)
                                       2
Because Lanahan failed to file a timely notice of appeal or to

obtain    an   extension       or   reopening    of   the    appeal    period,     we

dismiss the appeal.        We dispense with oral argument because the

facts    and   legal    contentions     are     adequately    presented       in   the

materials      before   this    court   and     argument    would     not    aid   the

decisional process.

                                                                            DISMISSED




defendants to stand trial. See Fed. R. App. P. 4(c); Houston v.
Lack, 487 U.S. 266, 276 (1988); Jones v. Blanas, 393 F.3d 918,
926-27 (9th Cir. 2004) (explaining that the mailbox rule
embodied in Rule 4(c) “applies broadly to any inmate confined in
an institution” and that there are “no express limitation[s] of
the rule’s application to prisoners, or to penal institutions”
(internal quotation marks omitted)).



                                         3